Title: To James Madison from Richard Bland Lee, 25 November 1788
From: Lee, Richard Bland
To: Madison, James


Dear Sir
Richmond Nov: 25 1788
Inclosed you will receive the Journal containing the strongest effort of federalism in our Legislature. I cannot but flatter myself that the good sense of our Poeple will treat with proper Contempt the conduct which must be so unavailing & disgraceful to our Country. We are waiting with anxiety to receive your permission to publish such parts of your letter to Mr: T. if not the whole, which will vindicate your character from the aspersions of those who from their enmity to the Constitution have inlisted themselves adversaries to you—and are making every exertion however unmanly to exclude you from the house of Representatives. We are preparing to send forth the proceedings of the Legislature touching the new Constitution, with proper strictures to open the eyes of the poeple. Which we hope will give them a proper view of the subject—and point their attention to the persons most deserving of their confidence. We are now engaged in arranging our finances to meet the new system—and taking measures to carry into effect the Law establishing district courts—which I fear will keep us here till near Christmass. Mr: Henry has left us—and will not probably return during the present Session. I am with greatest esteem & regard Yr. most ob: hum: sert:
Richard Bland Lee
 